                         Case 19-12731-CSS            Doc 3      Filed 12/20/19       Page 1 of 26



                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

                                                                   )
             In re:                                                )   Chapter 7
                                                                   )
             ARROW HOLDINGS, LLC,1                                 )   Case No. 19-12730 (___)
                                                                   )
                         Debtor.                                   )
                                                                   )
                                                                   )
                                                                   )
             In re:                                                )   Chapter 7
                                                                   )
             EMS MANAGEMENT, LLC,                                  )   Case No. 19-12732 (___)
                                                                   )
                         Debtor.                                   )
                                                                   )
                                                                   )
             In re:                                                )   Chapter 7
                                                                   )
             EMS PLANE, INC.,                                      )   Case No. 19-12733 (___)
                                                                   )
                         Debtor.                                   )
                                                                   )
                                                                   )
                                                                   )
             In re:                                                )   Chapter 7
                                                                   )
             MODERN MATERIAL SERVICES, LLC,                        )   Case No. 19-12731 (___)
                                                                   )
                         Debtor.                                   )
                                                                   )

                      THE CHAPTER 7 CASES SCHEDULES AND SOFAS GLOBAL NOTES

                   These Global Notes regarding the above-captioned debtors and debtors in
     possession (collectively, the “Debtors”) Schedules of Assets and Liabilities (the “Schedules”) and
     Statements of Financial Affairs (the “SOFAs”) comprise an integral part of the Schedules and
     SOFAs and should be referred to and considered in connection with any review of them



     1
       The Debtors in the above captioned chapter 7 Cases, along with the last four digits of each Debtor’s federal tax
     identification number, are as follows: Arrow Holdings, LLC (4631); EMS Management, LLC (2709); Modern Material
     Services, LLC (8472); and EMS Plane, Inc. (N/A). The Debtors’ address is 2605 Nicholson Road, Suite 5200, Sewickley, PA
     15143.
25630883.4
                          Case 19-12731-CSS         Doc 3     Filed 12/20/19     Page 2 of 26



     1.      The Debtors prepared these unaudited Schedules of Assets and Liabilities (the “Schedules”) and
             Statements of Financial Affairs (the “SOFAs”) pursuant to section 521 of title 11 of the United
             States Code (the “Bankruptcy Code”) and Rule 1007 of the Federal Rules of Bankruptcy
             Procedure. Except where otherwise noted the information provided herein is presented as of the
             beginning of business on December 19, 2019.

     2.      While the Debtors have made every reasonable effort to ensure that the Schedules and SOFAs are
             accurate and complete, based upon information that was available to them at the time of
             preparation, inadvertent errors or omissions may exist and the subsequent receipt of information
             and/or further review and analysis of the Debtors’ books and records may result in changes to
             financial data and other information contained in the Schedules and SOFAs. Moreover, because
             the Schedules and SOFAs contain unaudited information, which is subject to further review and
             potential adjustment, there can be no assurance that the Schedules and SOFAs are complete or
             accurate.

     3.      In reviewing and signing the Schedules and SOFAs, Dennis DeBassio, the duly authorized and
             designated representative of the Debtors (the “Designated Representative”), has necessarily relied
             upon the prior efforts, statements and representations of other employees, personnel and
             professionals of the Debtors. The Designated Representative has not (and could not have)
             personally verified the accuracy of each such statement and representation that collectively provide
             the information presented in the Schedules and SOFAs, including but not limited to, statements and
             representations concerning amounts owed to creditors and their addresses.

     4.      The Debtors reserve their rights to amend the Schedules and SOFAs as may be necessary or
             appropriate in the Debtors’ sole and absolute discretion, including, but not limited to, the right to
             assert offsets or defenses to (which rights are expressly preserved), or to dispute, any claim
             reflected on the Schedules as to amount, liability or classification, or to otherwise subsequently
             designate any claim as “disputed,” “contingent” or “unliquidated.” These Global Notes will apply
             to all such amendments. Furthermore, nothing contained in the Schedules or SOFAs shall
             constitute a waiver of the Debtors’ rights with respect to the chapter 7 cases and specifically with
             respect to any issues involving substantive consolidation, equitable subordination and/or causes of
             action arising under the provisions of chapter 5 of the Bankruptcy Code and other relevant non-
             bankruptcy laws to recover assets or avoid transfers, or an admission relating to the same.

     5.      Any failure to designate a claim listed on the Debtors’ Schedules as “disputed,” “contingent” or
             “unliquidated” does not constitute an admission by the Debtors that such amount is not “disputed,”
             “contingent” or “unliquidated.” Additionally, the dollar amounts of claims listed may be exclusive
             of contingent and additional unliquidated amounts. Further, the claims of individual creditors are
             listed as the amounts entered on the Debtors’ books and records and may not reflect credits or
             allowances due from such creditors to the Debtors or setoffs applied by such creditors against
             amounts due by such creditors to the Debtors with respect to other transactions between them. The
             Debtors reserve all of their rights with respect to any such credits and allowances.

     6.      Some of the Debtors’ scheduled assets and liabilities are unknown and/or unliquidated. In such
             cases, no amounts are listed or the amounts are listed as “undetermined,” “unknown,” “none
             calculated” or to similar effect. Accordingly, for this and other reasons the Schedules may not fully
             reflect the aggregate amount of the Debtors’ assets and liabilities.
25630883.4
                          Case 19-12731-CSS           Doc 3     Filed 12/20/19      Page 3 of 26



     7.      At times, the preparation of the Schedules and the SOFAs required the Debtors to make
             assumptions that may affect the reported amounts of assets and liabilities, the disclosures of
             contingent assets and liabilities, and/or other items. Actual results could differ from those estimates.
             Pursuant to Fed. R. Bankr. P. 1009, the Debtors may amend their Schedules and SOFAs as they
             deem necessary and appropriate to reflect material changes. In addition, the Debtors, for the
             benefit of their estates, reserve the right to dispute or to assert offsets or defenses to any claim listed
             on the Schedules or SOFAs.

     8.      Given the differences between the information requested in the Schedules and the financial
             information utilized under generally accepted accounting principles in the United States (“GAAP”),
             the aggregate asset values and claim amounts set forth in the Schedules may not necessarily reflect
             the amounts that would be set forth in a balance sheet prepared in accordance with GAAP.

     9.      The Debtors completed multiple sales of their businesses and assets prior to the chapter 7 filing.
             Certain of these asset purchase agreements contained provisions whereby amounts were paid by the
             purchaser to Citizens Bank. Such transactions are not reported on the Schedules and SOFAs.

     10. With respect to Schedule A/B, questions 6-7, the retainer amounts paid by the Debtors to their
         bankruptcy counsel, Young Conway Stargatt & Taylor, LLP, on an earned upon receipt basis do
         not constitute an interest of the Debtors in property and are thus not listed in response to Schedule
         B, questions 6-7. These payments are listed in response to SOFA question 11.

     11. With respect to Schedule A/B, question 72, the Debtors are not currently owed any tax refunds.
         The Debtors are uncertain whether they retain any net operating losses for preceding tax years.

     12. With respect to Schedule E/F, part 2, all creditors and amounts listed are derived from the Debtors’
         accounts payable as of December 19, 2019. The Debtors are unable to state with certainty the dates
         that such debts were incurred, and accordingly, the Debtors have not listed the dates that such debts
         were incurred.

     13. With respect to Schedule E/F, part 2, the addresses for certain creditors were not available in the
         Debtors’ books and records. Such addresses have been omitted.

     14. For purposes of Schedule H, the Debtors have not listed their past insurers or current insurers as co-
         debtors because the Debtors are unaware of any actual present liability on the part of these parties.
         The Debtors reserve their rights to assert that any of the various foregoing parties (or any other
         party not listed on Schedule H whom the Debtors later discover to be liable in whole or part for any
         obligation of the Debtors) is a co-debtor with the Debtors, and neither these Global Notes nor the
         Schedules and SOFAs shall be deemed a waiver of any rights of the Debtors to assert that any
         entity not listed in response to Schedule H is a co-debtor with respect to one or more of the
         Debtors’ obligations.

     15. With respect to SOFA question 14, the Debtors are uncertain as to certain of the dates of
         occupancy, and such dates have been omitted.

     16. With respect to SOFA questions 26(b) through 26(d), the Debtors have excluded rank and file
         accountants and bookkeepers in response to this question, instead listing those officers who
         supervised them, as well as the Debtors’ external accounting and audit firms.
25630883.4
                       Case 19-12731-CSS         Doc 3    Filed 12/20/19     Page 4 of 26



     17. The Debtors and their past or present officers, employees, attorneys, professionals and agents
         (including, but not limited to, the Designated Representative), do not guarantee or warrant the
         accuracy, completeness, or currentness of the data that is provided herein and shall not be liable for
         any loss or injury arising out of or caused in whole or in part by the acts, errors or omissions,
         whether negligent or otherwise, in procuring, compiling, collecting, interpreting, reporting,
         communicating or delivering the information contained herein. The Debtors and their past or
         present officers, employees, attorneys, professionals and agents (including, but not limited to, the
         Designated Representative) expressly do not undertake any obligation to update, modify, revise or
         re-categorize the information provided herein or to notify any third party should the information be
         updated, modified, revised or re-categorized. In no event shall the Debtors or their past or present
         officers, employees, attorneys, professionals and/or agents (including, but not limited to, the
         Designated Representative) be liable to any third party for any direct, indirect, incidental,
         consequential or special damages (including, but not limited to, damages arising from the
         disallowance of any potential claim against the Debtors or damages to business reputation, lost
         business or lost profits), whether foreseeable or not and however caused arising from or related to
         any information provided herein or omitted herein.




25630883.4
                                     Case 19-12731-CSS                      Doc 3        Filed 12/20/19             Page 5 of 26



 Fill in this information to identify the case:

 Debtor name         Modern Material Services, LLC

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)           19-12731
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                 04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                  Gross revenue
       which may be a calendar year                                                            Check all that apply                (before deductions and
                                                                                                                                   exclusions)

       From the beginning of the fiscal year to filing date:                                        Operating a business                  $24,163,078.00
       From 1/01/2019 to Filing Date
                                                                                               Other


       For prior year:                                                                              Operating a business                  $34,170,389.00
       From 1/01/2018 to 12/31/2018
                                                                                               Other


       For year before that:                                                                        Operating a business                  $34,644,798.00
       From 1/01/2017 to 12/31/2017
                                                                                               Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue   Gross revenue from
                                                                                                                                   each source
                                                                                                                                   (before deductions and
                                                                                                                                   exclusions)

       From the beginning of the fiscal year to filing date:
       From 1/01/2019 to Filing Date                                                                                                                     $0.00


       For prior year:                                                                         Other Non-Business
       From 1/01/2018 to 12/31/2018                                                            Revenues                                         $37,897.00


       For year before that:                                                                   Other Non-Business
       From 1/01/2017 to 12/31/2017                                                            Revenues                                          $7,688.00




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                     Case 19-12731-CSS                      Doc 3        Filed 12/20/19             Page 6 of 26
 Debtor       Modern Material Services, LLC                                                             Case number (if known)



 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               Citizens Bank                                               9/25/19                         $950,956.00            Secured debt
               524 William Penn Place                                                                                             Unsecured loan repayments
               Pittsburgh, PA 15219                                                                                               Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other


       3.2.
               Citizens Bank                                               10/2/19                            $8,935.97           Secured debt
               524 William Penn Place                                                                                             Unsecured loan repayments
               Pittsburgh, PA 15219                                                                                               Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other


       3.3.
               Citizens Bank                                               10/2/19                          $55,603.75            Secured debt
               524 William Penn Place                                                                                             Unsecured loan repayments
               Pittsburgh, PA 15219                                                                                               Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other


       3.4.
               Citizens Bank                                               10/10/19                         $89,356.46            Secured debt
               524 William Penn Place                                                                                             Unsecured loan repayments
               Pittsburgh, PA 15219                                                                                               Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other


       3.5.
               Citizens Bank                                               10/29/19                        $413,821.00            Secured debt
               524 William Penn Place                                                                                             Unsecured loan repayments
               Pittsburgh, PA 15219                                                                                               Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other


       3.6.
               Citizens Bank                                               11/1/19                         $286,516.66            Secured debt
               524 William Penn Place                                                                                             Unsecured loan repayments
               Pittsburgh, PA 15219                                                                                               Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other


       3.7.
               Citizens Bank                                               11/4/19                          $40,561.18            Secured debt
               524 William Penn Place                                                                                             Unsecured loan repayments
               Pittsburgh, PA 15219                                                                                               Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                     Case 19-12731-CSS                      Doc 3        Filed 12/20/19             Page 7 of 26
 Debtor       Modern Material Services, LLC                                                             Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.8.
               Ferell Finch                                                9/27/19                            $5,781.62           Secured debt
               One PPG Place                                                                                                      Unsecured loan repayments
               Suite 3100                                                                                                         Suppliers or vendors
               Pittsburgh, PA 15222                                                                                               Services
                                                                                                                                  Other


       3.9.
               Ferell Finch                                                10/1/19                            $5,482.39           Secured debt
               One PPG Place                                                                                                      Unsecured loan repayments
               Suite 3100                                                                                                         Suppliers or vendors
               Pittsburgh, PA 15222                                                                                               Services
                                                                                                                                  Other


       3.10
       .
            Ferell Finch                                                   10/8/19                            $5,123.94           Secured debt
               One PPG Place                                                                                                      Unsecured loan repayments
               Suite 3100                                                                                                         Suppliers or vendors
               Pittsburgh, PA 15222                                                                                               Services
                                                                                                                                  Other


       3.11
       .
            Ferell Finch                                                   10/18/19                         $10,250.30            Secured debt
               One PPG Place                                                                                                      Unsecured loan repayments
               Suite 3100                                                                                                         Suppliers or vendors
               Pittsburgh, PA 15222                                                                                               Services
                                                                                                                                  Other


       3.12
       .
            Ferell Finch                                                   10/23/19                           $4,931.79           Secured debt
               One PPG Place                                                                                                      Unsecured loan repayments
               Suite 3100                                                                                                         Suppliers or vendors
               Pittsburgh, PA 15222                                                                                               Services
                                                                                                                                  Other


       3.13
       .
            Ferell Finch                                                   10/29/19                           $5,162.28           Secured debt
               One PPG Place                                                                                                      Unsecured loan repayments
               Suite 3100                                                                                                         Suppliers or vendors
               Pittsburgh, PA 15222                                                                                               Services
                                                                                                                                  Other


       3.14
       .
            Ferell Finch                                                   11/8/19                            $5,319.19           Secured debt
               One PPG Place                                                                                                      Unsecured loan repayments
               Suite 3100                                                                                                         Suppliers or vendors
               Pittsburgh, PA 15222                                                                                               Services
                                                                                                                                  Other


       3.15
       .
            Ferell Finch                                                   11/21/19                           $9,351.15           Secured debt
               One PPG Place                                                                                                      Unsecured loan repayments
               Pittsburgh, PA 15222                                                                                               Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                     Case 19-12731-CSS                      Doc 3        Filed 12/20/19             Page 8 of 26
 Debtor      Modern Material Services, LLC                                                              Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.16
       .
            Ferell Finch                                                   11/27/19                           $3,398.89           Secured debt
               One PPG Place                                                                                                      Unsecured loan repayments
               Suite 3100                                                                                                         Suppliers or vendors
               Pittsburgh, PA 15222                                                                                               Services
                                                                                                                                  Other


       3.17
       .
            Ferell Finch                                                   12/4/19                            $4,099.15           Secured debt
               One PPG Place                                                                                                      Unsecured loan repayments
               Suite 3100                                                                                                         Suppliers or vendors
               Pittsburgh, PA 15222                                                                                               Services
                                                                                                                                  Other


       3.18
       .
            Ferell Finch                                                   12/11/19                           $4,355.34           Secured debt
               One PPG Place                                                                                                      Unsecured loan repayments
               Suite 3100                                                                                                         Suppliers or vendors
               Pittsburgh, PA 15222                                                                                               Services
                                                                                                                                  Other


       3.19
       .
            Great West Trust                                               10/8/19                          $42,347.32            Secured debt
                                                                                                                                  Unsecured loan repayments
                                                                                                                                  Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other


       3.20
       .
            Latham & Watkins LLP                                           9/27/19                          $23,079.50            Secured debt
               PO Box 2130                                                                                                        Unsecured loan repayments
               Carol Stream, IL 60132                                                                                             Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other


       3.21
       .
            Latham & Watkins LLP                                           10/10/19                           $2,369.00           Secured debt
               PO Box 2130                                                                                                        Unsecured loan repayments
               Carol Stream, IL 60132                                                                                             Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other


       3.22
       .
            Latham & Watkins LLP                                           12/12/19                           $3,926.10           Secured debt
               PO Box 2130                                                                                                        Unsecured loan repayments
               Carol Stream, IL 60132                                                                                             Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other


       3.23
       .
            Norfolk Southern                                               10/16/19                           $9,348.00           Secured debt
               Mail Code 5629                                                                                                     Unsecured loan repayments
               PO Box 7129                                                                                                        Suppliers or vendors
               Charlotte, NC 28272                                                                                                Services
                                                                                                                                  Other TOC Payments




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                     Case 19-12731-CSS                      Doc 3        Filed 12/20/19             Page 9 of 26
 Debtor       Modern Material Services, LLC                                                             Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.24
       .
            Odyssey Software                                               11/8/19                            $3,959.00           Secured debt
               105 Bradford Road                                                                                                  Unsecured loan repayments
               Stonewood Commons                                                                                                  Suppliers or vendors
               Sewickley, PA 15143                                                                                                Services
                                                                                                                                  Other


       3.25
       .
            Porter Hedges                                                  9/27/19                          $11,430.00            Secured debt
               1000 Main Street, 36th Fl                                                                                          Unsecured loan repayments
               Houston, TX 77002                                                                                                  Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.1.    Fleming, Jill A.                                            11/20/18 -                       $50,000.00         Bonus
               601 Pennsylvania Ave.                                       11/19/19
               Oakmont, PA 15139
               General Council

       4.2.    Nixon, Raymond                                              11/20/18 -                       $28,832.87         Expense Reimbursement
               721 Hollow Road                                             11/19/19
               Enon Valley, PA 16120
               VP Operations

       4.3.    Nixon, Raymond                                              11/20/18 -                       $70,000.00         Bonus
               721 Hollow Road                                             11/19/19
               Enon Valley, PA 16120
               VP Operations

       4.4.    Smith, Derrick                                              9/27/2019                        $25,000.00         Board Fees
               188 Lamp Lighter Lane
               Ponte Vedra Beach, FL 32082
               Director

       4.5.    Smith, Derrick                                              7/5/2019                         $25,000.00         Board Fees
               188 Lamp Lighter Lane
               Ponte Vedra Beach, FL 32082
               Director

       4.6.    Smith, Derrick                                              5/17/2019                        $25,000.00         Board Fees
               188 Lamp Lighter Lane
               Ponte Vedra Beach, FL 32082
               Director

       4.7.    Smith, Derrick                                              12/27/2018                       $25,000.00         Board Fees
               188 Lamp Lighter Lane
               Ponte Vedra Beach, FL 32082
               Director



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 5

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12731-CSS                       Doc 3        Filed 12/20/19             Page 10 of 26
 Debtor       Modern Material Services, LLC                                                             Case number (if known)



       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.8.    Smith, Derrick                                              1/17/2019                          $1,574.59          Expense Reimbursement
               188 Lamp Lighter Lane
               Ponte Vedra Beach, FL 32082
               Director

       4.9.    Smith, Derrick                                              2/25/2019                            $864.42          Expense Reimbursement
               188 Lamp Lighter Lane
               Ponte Vedra Beach, FL 32082
               Director

       4.10 Ward, Brian C.                                                 11/20/18 -                      $124,000.00           Bonus
       .    573 N. Bridgestone Ave.                                        11/19/19
               Saint Johns, FL 32259
               CEO

       4.11 Smith, Derrick                                                 12/19/19                         $25,000.00           Board Fees
       .    188 Lamp Lighter Lane
               Ponte Vedra Beach, FL 32082
               Director

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold
   at a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                              Describe of the Property                                       Date                Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                              Description of the action creditor took                        Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                       Nature of case             Court or agency's name and                 Status of case
               Case number                                                                 address
       7.1.    J.G.D. Partnership v. Modern                     Alleged Lease              Court of Common Pleas                          Pending
               Material Services LLC                            Default                    Allegheny County                               On appeal
                                                                                           PA                                             Concluded


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 6

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                   Case 19-12731-CSS                         Doc 3        Filed 12/20/19               Page 11 of 26
 Debtor        Modern Material Services, LLC                                                               Case number (if known)



 Part 4:       Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

                Recipient's name and address                    Description of the gifts or contributions                  Dates given                  Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                     Amount of payments received for the loss                   Dates of loss   Value of property
       how the loss occurred                                                                                                                            lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates        Total amount or
                 the transfer?                                                                                                                       value
                 Address
       11.1.     Young Conaway Stargatt &
                 Taylor, LLP
                 1000 North King Street
                 Wilmington, DE 19801                                                                                          5/2/19           $25,000.00

                 Email or website address
                 https://www.youngconaway.com/

                 Who made the payment, if not debtor?




       11.2.     Young Conaway Stargatt &
                 Taylor, LLP
                 1000 North King Street
                 Wilmington, DE 19801                                                                                          5/23/19          $60,000.00

                 Email or website address
                 https://www.youngconaway.com/

                 Who made the payment, if not debtor?




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             page 7

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                   Case 19-12731-CSS                         Doc 3      Filed 12/20/19             Page 12 of 26
 Debtor        Modern Material Services, LLC                                                            Case number (if known)



                Who was paid or who received                         If not money, describe any property transferred           Dates     Total amount or
                the transfer?                                                                                                                     value
                Address
       11.3.    G2 Capital Advisors
                535 Boylston St., 11th Fl
                Boston, MA 02116                                                                                               6/12/19       $75,000.00

                Email or website address
                http://g2capitaladvisors.com/

                Who made the payment, if not debtor?




       11.4.    G2 Capital Advisors
                535 Boylston St., 11th Fl
                Boston, MA 02116                                                                                               6/25/19       $27,730.72

                Email or website address
                http://g2capitaladvisors.com/

                Who made the payment, if not debtor?




       11.5.    G2 Capital Advisors
                535 Boylston St., 11th Fl
                Boston, MA 02116                                                                                               6/28/19       $77,341.65

                Email or website address
                http://g2capitaladvisors.com/

                Who made the payment, if not debtor?




       11.6.    G2 Capital Advisors
                535 Boylston St., 11th Fl
                Boston, MA 02116                                                                                               7/9/19        $67,677.67

                Email or website address
                6/28/19

                Who made the payment, if not debtor?




       11.7.    G2 Capital Advisors
                535 Boylston St., 11th Fl
                Boston, MA 02116                                                                                               7/11/19       $49,549.89

                Email or website address
                6/28/19

                Who made the payment, if not debtor?




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          page 8

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                   Case 19-12731-CSS                         Doc 3      Filed 12/20/19             Page 13 of 26
 Debtor        Modern Material Services, LLC                                                            Case number (if known)



                Who was paid or who received                         If not money, describe any property transferred           Dates     Total amount or
                the transfer?                                                                                                                     value
                Address
       11.8.    G2 Capital Advisors
                535 Boylston St., 11th Fl
                Boston, MA 02116                                                                                               7/26/19       $31,038.83

                Email or website address
                http://g2capitaladvisors.com/

                Who made the payment, if not debtor?




       11.9.    Young Conaway Stargatt &
                Taylor, LLP
                1000 North King Street
                Wilmington, DE 19801                                                                                           7/26/19       $37,195.00

                Email or website address
                https://www.youngconaway.com

                Who made the payment, if not debtor?




       11.10 G2 Capital Advisors
       .     535 Boylston St., 11th Fl
                Boston, MA 02116                                                                                               8/2/19        $58,662.45

                Email or website address
                http://g2capitaladvisors.com/

                Who made the payment, if not debtor?




       11.11 G2 Capital Advisors
       .     535 Boylston St., 11th Fl
                Boston, MA 02116                                                                                               8/8/19        $60,884.14

                Email or website address
                http://g2capitaladvisors.com/

                Who made the payment, if not debtor?




       11.12 G2 Capital Advisors
       .     535 Boylston St., 11th Fl
                Boston, MA 02116                                                                                               8/16/19       $79,976.43

                Email or website address
                http://g2capitaladvisors.com/

                Who made the payment, if not debtor?




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          page 9

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                   Case 19-12731-CSS                         Doc 3      Filed 12/20/19             Page 14 of 26
 Debtor      Modern Material Services, LLC                                                              Case number (if known)



                Who was paid or who received                         If not money, describe any property transferred           Dates     Total amount or
                the transfer?                                                                                                                     value
                Address
       11.13 G2 Capital Advisors
       .     535 Boylston St., 11th Fl
                Boston, MA 02116                                                                                               8/21/19       $90,917.17

                Email or website address


                Who made the payment, if not debtor?




       11.14 Young Conaway Stargatt &
       .     Taylor, LLP
                1000 North King Street
                Wilmington, DE 19801                                                                                           8/23/19       $19,995.73

                Email or website address
                www.youngconaway.com

                Who made the payment, if not debtor?




       11.15 G2 Capital Advisors
       .     535 Boylston St., 11th Fl
                Boston, MA 02116                                                                                               8/30/19       $86,926.19

                Email or website address
                http://g2capitaladvisors.com/

                Who made the payment, if not debtor?




       11.16 G2 Capital Advisors
       .     535 Boylston St., 11th Fl
                Boston, MA 02116                                                                                               9/6/19        $57,150.59

                Email or website address


                Who made the payment, if not debtor?




       11.17 G2 Capital Advisors
       .     535 Boylston St., 11th Fl
                Boston, MA 02116                                                                                               9/12/19       $55,495.58

                Email or website address
                http://g2capitaladvisors.com/

                Who made the payment, if not debtor?




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         page 10

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                   Case 19-12731-CSS                         Doc 3      Filed 12/20/19             Page 15 of 26
 Debtor      Modern Material Services, LLC                                                              Case number (if known)



                Who was paid or who received                         If not money, describe any property transferred           Dates     Total amount or
                the transfer?                                                                                                                     value
                Address
       11.18 Young Conaway Stargatt &
       .     Taylor, LLP
                1000 North King Street
                Wilmington, DE 19801                                                                                           9/12/19       $14,991.85

                Email or website address
                www.youngconaway.com

                Who made the payment, if not debtor?




       11.19 Young Conaway Stargatt &
       .     Taylor, LLP
                1000 North King Street
                Wilmington, DE 19801                                                                                           9/12/19         $5,405.80

                Email or website address
                www.youngconaway.com

                Who made the payment, if not debtor?




       11.20 G2 Capital Advisors
       .     535 Boylston St., 11th Fl
                Boston, MA 02116                                                                                               9/18/19       $77,793.43

                Email or website address
                http://g2capitaladvisors.com/

                Who made the payment, if not debtor?




       11.21 G2 Capital Advisors
       .     535 Boylston St., 11th Fl
                Boston, MA 02116                                                                                               9/27/19       $44,119.17

                Email or website address
                http://g2capitaladvisors.com/

                Who made the payment, if not debtor?




       11.22 Young Conaway Stargatt &
       .     Taylor, LLP
                1000 North King Street
                Wilmington, DE 19801                                                                                           9/27/19       $36,954.70

                Email or website address
                www.youngconaway.com

                Who made the payment, if not debtor?




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         page 11

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                   Case 19-12731-CSS                         Doc 3      Filed 12/20/19             Page 16 of 26
 Debtor      Modern Material Services, LLC                                                              Case number (if known)



                Who was paid or who received                         If not money, describe any property transferred           Dates      Total amount or
                the transfer?                                                                                                                      value
                Address
       11.23 G2 Capital Advisors
       .     535 Boylston St., 11th Fl
                Boston, MA 02116                                                                                               10/1/19        $24,872.06

                Email or website address
                http://g2capitaladvisors.com/

                Who made the payment, if not debtor?




       11.24 G2 Capital Advisors
       .     535 Boylston St., 11th Fl
                Boston, MA 02116                                                                                               10/8/19        $18,962.50

                Email or website address
                http://g2capitaladvisors.com/

                Who made the payment, if not debtor?




       11.25 G2 Capital Advisors
       .     535 Boylston St., 11th Fl
                Boston, MA 02116                                                                                               10/18/19       $16,912.50

                Email or website address
                http://g2capitaladvisors.com/

                Who made the payment, if not debtor?




       11.26 G2 Capital Advisors
       .     535 Boylston St., 11th Fl
                Boston, MA 02116                                                                                               10/23/19       $13,087.50

                Email or website address
                http://g2capitaladvisors.com/

                Who made the payment, if not debtor?




       11.27 G2 Capital Advisors
       .     535 Boylston St., 11th Fl
                Boston, MA 02116                                                                                               12/11/19         $7,825.00

                Email or website address
                http://g2capitaladvisors.com/

                Who made the payment, if not debtor?




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          page 12

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                   Case 19-12731-CSS                         Doc 3      Filed 12/20/19             Page 17 of 26
 Debtor        Modern Material Services, LLC                                                            Case number (if known)



                 Who was paid or who received                        If not money, describe any property transferred           Dates            Total amount or
                 the transfer?                                                                                                                           value
                 Address
       11.28 G2 Capital Advisors
       .     535 Boylston St., 11th Fl
                 Boston, MA 02116                                                                                              12/18/19               $8,625.00

                 Email or website address
                 http://g2capitaladvisors.com/

                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

            None.

       Name of trust or device                                       Describe any property transferred                Dates transfers           Total amount or
                                                                                                                      were made                          value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

            None.

                Who received transfer?                          Description of property transferred or                   Date transfer          Total amount or
                Address                                         payments received or debts paid in exchange              was made                        value

  Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


            Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To
       14.1.     2605 Nicholson Road                                                                                       1/1/16 - 9/19/19
                 Suite 5200
                 Sewickley, PA 15143

       14.2.     920 Goodwin St.                                                                                           4/1/13 - unknown
                 Portsmouth, VA 23704

       14.3.     1090 Capital Blvd.                                                                                        4/1/13 - unknown
                 Raleigh, NC 27603

       14.4.     2300 West Laburnum Ave.                                                                                   3/11/13 - unknown
                 Richmond, VA 23227

       14.5.     2591 West 5th St.                                                                                         3/11/13 - unknown
                 Sanford, FL 32771

       14.6.     2351 Tremont Rd.                                                                                          3/11/13 - 9/19/19
                 Savannah, GA 31405

       14.7.     1st Ave. & F St.                                                                                          4/1/13 - 9/19/19
                 Charleston, WV 25303

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 13

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                   Case 19-12731-CSS                       Doc 3        Filed 12/20/19             Page 18 of 26
 Debtor        Modern Material Services, LLC                                                            Case number (if known)



                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To
       14.8.    504 North 34th St.                                                                                         3/1/13 - unknown
                Tampa, FL 33605

       14.9.    1100 Old Mill Rod. NE                                                                                      4/1/13 - unknown
                Leland, NC 28451

       14.10 12255 Center Road                                                                                             12/23/13 - unknown
       .     San Antonio, TX 78223

       14.11 36th & Moore Sts.                                                                                             8/5/13 - unknown
       .     Philadelphia, PA 19145

       14.12 2201 Goodwin Neck Road                                                                                        8/5/13 - unknown
       .     Yorktown, VA 23692

       14.13 123 Broad Av.                                                                                                 unknown - 9/19/19
       .     Binghamton, NY 13904

       14.14 6850 North 6 Mile Road                                                                                        8/18/14 - unknown
       .     Casper, WY 82604

       14.15 6209 Spector St.
       .     Meridian, MS 39307

       14.16 7525 Asheville Highway                                                                                        4/1/14 - unknown
       .     Spartanburg, SC 29303

       14.17 2000 Napor Blvd                                                                                               3/1/14 - unknown
       .     Pittsburgh, PA 15205

       14.18 16420 Old Corpus Christie Road                                                                                unknown - 9/19/19
       .     Elmendorf, TX 78112

       14.19 2710 Santiago Road                                                                                            9/15/14 - unknown
       .     Taft, CA 93268

       14.20 71 Potash Mines Road
       .     Loving, NM 88256

       14.21 222 Drag Strip Road                                                                                           unknown - 8/14/19
       .     Belpre, OH 45714

       14.22 21310 Quarry Road                                                                                             1/1/15 - 9/19/19
       .     Bloomfield, MO 63825

       14.23 50 Bison Parkway                                                                                              2/9/15 - 9/19/19
       .     Buffalo, NY 14227

       14.24 2059 South Hamilton Street                                                                                    1/24/15 - 9/19/19
       .     Dalton, GA 30720

       14.25 1901 Rossville Avenue                                                                                         1/24/15 - 9/19/19
       .     Chattanooga, TN 37408

       14.26 205 N. Superior Ave.
       .     Tomah, WI 54660

       14.27 20 Mill Road
       .     Woodbine, NJ

       14.28 5937 E State Road
       .     Newcomerstown, OH 43832
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 14

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                   Case 19-12731-CSS                       Doc 3        Filed 12/20/19             Page 19 of 26
 Debtor      Modern Material Services, LLC                                                              Case number (if known)



                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To
       14.29 101 Veterans Memorial Drive                                                                                   11/1/15 - unknown
       .     Elizabethport, NJ 07206

       14.30 1525 Andre Street                                                                                             7/1/17 - unknown
       .     Baltimore, MD 21230

       14.31 1 Exchange Street Ext.                                                                                        7/1/17 - 9/19/19
       .     Albany, NY 12205

       14.32 19 Walkup Drive                                                                                               7/1/17 - unknown
       .     Westborough, MA 01581

       14.33 110 Universal Dr.                                                                                             7/1/17 - unknown
       .     North Haven, CT 06473

       14.34 1205 Centerville Road                                                                                         4/2/18 - unknown
       .     Wilmington, DE 19808

       14.35 999 West Jones Road                                                                                           5/1/18 - 9/19/19
       .     El Reno, OK 73036

       14.36 301 Manning Road                                                                                              5/7/18 - 9/19/19
       .     Corpus Christi, TX 78409

       14.37 6410 Plains Terminal Road                                                                                     3/1/19 - 9/19/19
       .     Saint James, LA 70086

       14.38 PO Box 238
       .     Alloy, WV 25002

       14.39 715 Mansfield Ave.
       .     Pittsburgh, PA 15205

       14.40 70 Maryland Ave.
       .     Lock Haven, PA 17745

       14.41 690 Erbacon Rd.
       .     Cowen, WV 26206

       14.42 PO Box 70
       .     Castanea, PA 17726

       14.43 2401 East Vine St.
       .     Fort Collins, CO 80524

       14.44 187 Transload Dr.
       .     Richland, MS 39218

       14.45 3600 Moore Street
       .     Philadelphia, PA 19145

       14.46 100 Cleveland Avenue
       .     Fairmont, WV 26554

       14.47 One Wheeling Pittsburgh Dr.
       .     Allenport, PA 15412

       14.48 2151 GATX Dr.
       .     Tampa, FL 33605

       14.49 500 N. 3rd St.                                                                                                11/26/12 - unknown
       .     Clarksburg, WV 26301
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 15

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                   Case 19-12731-CSS                       Doc 3        Filed 12/20/19             Page 20 of 26
 Debtor      Modern Material Services, LLC                                                              Case number (if known)



                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To
       14.50 1100 East Texas St.                                                                                           2/19/13 - 9/19/19
       .     Bossier City, LA 71111

       14.51 1000 Chattahoochee Ave. NW                                                                                    3/11/13 - 9/19/19
       .     Atlanta, GA 30318

       14.52 1765 Essie McIntyre Blvd.                                                                                     3/11/13 - 9/19/19
       .     Augusta, GA 30904

       14.53 1990 Tuxbury Lane                                                                                             3/11/13 - 9/19/19
       .     North Charleston, SC 29405

       14.54 890 SW 21st Ave.                                                                                              3/11/13 - unknown
       .     Fort Lauderdale, FL 33312

       14.55 3230 Bourbon St.                                                                                              4/1/13 - unknown
       .     Fredericksburg, VA 22408

       14.56 3796 Warrington St.                                                                                           3/11/13 - unknown
       .     Jacksonville, FL 32254

       14.57 24 Reynolds Lane                                                                                              4/1/13 - unknown
       .     Martin, KY 41649

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                       Nature of the business operation, including type of services            If debtor provides
                                                                the debtor provides                                                     meals and housing,
                                                                                                                                        number of patients in
                                                                                                                                        debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?

                        No Go to Part 10.
                        Yes. Fill in below:




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 16

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                   Case 19-12731-CSS                       Doc 3        Filed 12/20/19             Page 21 of 26
 Debtor      Modern Material Services, LLC                                                              Case number (if known)



 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

            None
               Financial Institution name and                   Last 4 digits of          Type of account or          Date account was           Last balance
               Address                                          account number            instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


            None

       Depository institution name and address                       Names of anyone with                 Description of the contents         Do you still
                                                                     access to it                                                             have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


            None

       Facility name and address                                     Names of anyone with                 Description of the contents         Do you still
                                                                     access to it                                                             have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

          None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                  Status of case
       Case number                                                   address




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 17

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                   Case 19-12731-CSS                       Doc 3        Filed 12/20/19             Page 22 of 26
 Debtor      Modern Material Services, LLC                                                              Case number (if known)



23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

            None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
              None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Nick Rawlins                                                                                                               11/9/15-8/30/18
                    69 Woodside Dr.
                    Washington, PA 15301
       26a.2.       Matt Beers                                                                                                                 6/13/16-8/18/18
                    273 S Winebiddle St., Apt.11
                    Pittsburgh, PA 15224
       26a.3.       Lacey McMillan                                                                                                             6/11/12-9/20/19
                    540 Morningstar Dr.
                    Ellwood City, PA 16117
       26a.4.       Jill Fleming                                                                                                               5/16/16-9/20/19
                    601 Pennsylvania Ave.
                    Oakmont, PA 15139
       26a.5.       Gary Buffington                                                                                                            7/16/18-6/15/19
                    1615 Centre Ave. Apt. 302
                    Pittsburgh, PA 15219
       26a.6.       John Engel                                                                                                                 Through December
                    C/O Ferell Finch                                                                                                           13, 2019
                    One PPG Place
                    Suite 3100
                    Pittsburgh, PA 15222
       26a.7.       Erika Dawson                                                                                                               3/10/14-9/20/19
                    1477 8th Ave.
                    Freedom, PA 15042


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 18

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                                   Case 19-12731-CSS                       Doc 3        Filed 12/20/19             Page 23 of 26
 Debtor      Modern Material Services, LLC                                                              Case number (if known)



       Name and address                                                                                                                 Date of service
                                                                                                                                        From-To
       26a.8.       Denis Criscella                                                                                                     3/10/16-7/6/19
                    707 Duncan Ave., #410
                    Pittsburgh, PA 15237

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

                None

       Name and address                                                                                                                 Date of service
                                                                                                                                        From-To
       26b.1.       BDO US, LLP                                                                                                         Pre-2017- June 2019
                    339 Sixth Avenue
                    Pittsburgh, PA 15222

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

                None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Robert Sick
                    950 Tower Lane, Suite 800
                    San Mateo, CA 94404
       26c.2.       Edmond Leung
                    950 Tower Lane, Suite 800
                    San Mateo, CA 94404
       26c.3.       Joseph Clemente
                    950 Tower Lane, Suite 800
                    San Mateo, CA 94404
       26c.4.       Derrick Smith
                    950 Tower Lane, Suite 800
                    San Mateo, CA 94404
       26c.5.       G2 Capital Advisors
                    535 Boylston St., 11th Fl
                    Boston, MA 02116
       26c.6.       Citizens Bank
                    524 William Penn Place
                    Pittsburgh, PA 15219

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

                None

       Name and address
       26d.1.       Robert Sick
                    950 Tower Lane, Suite 800
                    San Mateo, CA 94404
       26d.2.       Edmond Leung
                    950 Tower Lane, Suite 800
                    San Mateo, CA 94404
       26d.3.       Joseph Clemente
                    950 Tower Lane, Suite 800
                    San Mateo, CA 94404
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 19

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                   Case 19-12731-CSS                       Doc 3        Filed 12/20/19             Page 24 of 26
 Debtor      Modern Material Services, LLC                                                              Case number (if known)



       Name and address
       26d.4.       Smith, Derrick
                    188 Lamp Lighter Lane
                    Ponte Vedra Beach, FL 32082
       26d.5.       Will Evans
                    950 Tower Lane, Suite 800
                    San Mateo, CA 94404
       26d.6.       Citizens Bank
                    524 William Penn Place
                    Pittsburgh, PA 15219
       26d.7.       Anacostia Rail Holdings Company
                    224 S. Michigan Ave., Suite 330
                    Chicago, IL 60604
       26d.8.       Brown Brothers Harriman & Co.
                    140 Broadway
                    New York, NY 10005
       26d.9.       Rail Partners Management Group
                    5951 S. Olive Court
                    Centennial, CO 80111
       26d.10.      RSI Logistics
                    2419 Science Parkway
                    Okemos, MI 48864

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                          Date of inventory       The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                          Address                                              Position and nature of any            % of interest, if
                                                                                                          interest                              any
       James B. Gamache                              c/o G2 Capital Advisors                              Chief Restructuring Officer           None
                                                     535 Boylston St., 11th Fl.
                                                     Boston, MA 02116
       Name                                          Address                                              Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Dennis DeBassio                               c/o G2 Capital Advisors                              Treasurer                             None
                                                     535 Boylston St., 11th Fl.
                                                     Boston, MA 02116




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 20

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                   Case 19-12731-CSS                       Doc 3        Filed 12/20/19             Page 25 of 26
 Debtor      Modern Material Services, LLC                                                              Case number (if known)



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.

       Name                                          Address                                              Position and nature of any       Period during which
                                                                                                          interest                         position or interest
                                                                                                                                           was held
       Jill Fleming                                  601 Pennsylvania Ave.                                General Counsel                  5/16/16-9/20/19
                                                     Oakmont, PA 15139

       Name                                          Address                                              Position and nature of any       Period during which
                                                                                                          interest                         position or interest
                                                                                                                                           was held
       Will Evans                                    950 Tower Lane, Suite 800                            Director on Board of
                                                     San Mateo, CA 94404                                  Directors


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                    Amount of money or description and value of              Dates             Reason for
                                                                property                                                                   providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation
    Arrow Holdings, LLC                                                                                        EIN:        XX-XXXXXXX

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 21

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                   Case 19-12731-CSS                       Doc 3        Filed 12/20/19             Page 26 of 26
 Debtor      Modern Material Services, LLC                                                              Case number (if known)



 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         12/20/19

 /s/ Dennis DeBassio                                                    Dennis DeBassio
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Treasurer

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
    No
    Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                        page 22

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
